Citation Nr: 1626653	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  12-26 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.  

2.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969 including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of those proceedings is of record.

Although the issue of entitlement to a TDIU was not certified for appeal, the matter of unemployability due to service-connected disabilities was raised at the Veteran's May 2016 hearing.  Therefore, the issue of entitlement to TDIU is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As further development is required however, the issue is addressed in the REMAND portion of the decision below and is REMANDED along with the issue of a rating in excess of 50 percent for PTSD to the Agency of Original Jurisdiction (AOJ).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  Evidence received since June 2006, including new VA examination findings, is not duplicative or cumulative of evidence previously received, relates to a relevant unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for hearing loss.

2.  The Veteran's bilateral hearing loss had its onset during combat service in Vietnam.

3.  The Veteran's mental health condition is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of mood, difficulty in establishing and maintaining effective work and social relationships, and occasional suicidal ideation.


CONCLUSIONS OF LAW

1.  The Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).

3.  The criteria for a disability rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130m Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Bilateral Hearing Loss 

The Veteran's initial claim for bilateral hearing loss was denied in a June 2006 rating decision.  The Veteran did not file a notice of disagreement to the rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the June 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105.  

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  When determining whether submitted evidence meets the definition of new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" has been interpreted as enabling rather than precluding reopening.  Id.  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the June 2006 decision, new evidence has been received, including a new VA examination diagnosing bilateral hearing loss.  As this evidence was not previously before agency decisionmakers, relates to an unestablished fact necessary to substantiate the Veteran's claim, is neither duplicative nor cumulative of evidence previously received, and bears a reasonable possibility of substantiating the claim, the Board finds it to be new and material sufficient to warrant reopening the Veteran's claim for service connection.  See Smith v. West 12 Vet. App. 312, 314-315 (1999); Shade supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Having reopened the claim, the Board turns to the merits of the claim for service connection.

The Veteran has been diagnosed with bilateral hearing loss sufficient for VA compensation purposes and has testified that the condition is resultant from the acoustic trauma he suffered during service from exposure to close range machine gun and artillery fire.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

An April 2012 VA examination report diagnosed the Veteran's hearing loss but stated that the condition was less likely than not due to military noise exposure.  The examiner based his conclusion on the fact that the Veteran had normal hearing at enlistment and separation, had a history of intermittent post-military occupational noise exposure and did not report the onset of hearing loss until 2004.

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, applicable law eases the evidentiary burden by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Moreover, in the case of a combat Veteran, not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran served in combat and was likely exposed to acoustic trauma while serving in Vietnam given that such exposure is consistent with the circumstances, conditions and hardships of that service. 38 U.S.C.A. § 1154(b).  As such, VA must presume the occurrence of the in-service injury. In addition, the medical evidence shows that the Veteran has been diagnosed as having bilateral sensorineural hearing loss and has substantially testified that he first noticed diminished hearing acuity during his combat service and that he wore hearing protection at his jobs following service.  Further, the Board finds that he is both competent to report diminished hearing acuity during and since serving in Vietnam and that his account of having hearing loss since that time is credible. Thus, the Board finds that the evidence is not sufficient to rebut the presumption that his hearing loss or tinnitus became manifest during his combat service.  See Reeves v. Shinseki, 682 F.3d 988, (Fed. Cir. 2012).  In light of his in-service, combat-related acoustic trauma, the credible history of hearing loss during and since service, and the current diagnoses of bilateral hearing loss, the Board finds that, resolving all doubt in the Veteran's favor, the bilateral hearing loss had its onset during service and therefore, service connection is warranted.

2.  PTSD

The Veteran is currently service-connected for PTSD and is in receipt of a 30 percent disability rating.  The Veteran contends that a higher rating is warranted based on his symptomatology and has testified that he is treated up to 3 times monthly, that he has had suicidal ideation and that his condition is worsening.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Disability evaluations are determined by application of a schedule of ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

While the regulations require review of the recorded history of a disability, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

The Veteran's PTSD is evaluated under Diagnostic Code 9411, which provides that occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), warrants a 30 percent rating.  Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships warrant a 50 percent rating.   Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, warrants a 70 percent rating.  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, warrants a 100 percent rating.  38 C.F.R. § 4.130. 

The appeal period before the Board is from February 2010, the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  The Board has reviewed the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

February 2010 treatment records show the Veteran was in a relationship with a lady and getting along well.  The Veteran reported paranoia, tension and edginess in crowds.  He also reported irritation and paranoia when customers question his competency and integrity.  He denied suicidal or homicidal thoughts and displayed no psychotic symptoms.  He denied using drugs or alcohol he was well groomed in no apparent distress.  The Veteran was noted to have a sad but stable affect.  Attitude, appearance, speech, motor, thought processes, judgment, insight, orientation, attention, concentration and memory were all normal.  The Veteran denied suicidal ideation, delusions and hallucinations.  His global assessment functioning (GAF) score was 58, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

Subsequent VA treatment records indicate treatment and therapy every few months and contain further reference to sleep disturbances, nightmares, and difficulty controlling temper.  Continued feelings of depression, loneliness, sadness and regret are also noted to varying degrees often related to work, relationships, and lack of sleep.  The Veteran's report of few relationships and difficulty maintaining them is also a recurrent theme.  Occasional instances of suicidal ideation suicidal ideation without intent or plan and occasional problems with concentration and focus are also described.

The Veteran underwent a VA examination in June 2012 where he reported working full time and living alone.  He reported two previous divorces and no current romantic relationships.  The Veteran reported having a daughter who he was not close with a brother who he saw occasionally and a grandson who he enjoyed spending time with. He also reported having good friends that are supportive that he sees on occasion. The Veteran reported going to church services routinely and occasionally going fishing with friends.  The Veteran reported occasional difficulty concentrating on the job, but could not attribute his difficulty concentrating to anything in particular and did not report specific deficits.  He reported undergoing therapy every 8 to 12 weeks and that he had been stable for some time.  The Veteran denied current problems related to homicidal or suicidal ideation, plan, or intent.  The Veteran reported some problems with irritability but no specific problems with violence and aggression on a routine basis.  The Veteran did not report overt symptoms of depression.  He reported difficulty sleeping and low energy during the day.  He did not describe symptoms of worthlessness or guilt and did not report more than minor problems related to concentration or memory.  The Veteran had difficulty articulating specific symptoms that he struggles with beyond being "angry and short tempered."  The Veteran did report nightmares 3 to 4 times per week and a preference for social isolation.  He did not report symptoms of hypervigilance or increased arousal other than ongoing difficulty sleeping.  He did report ongoing worry and anxiety about his health, job, and his relationship with his daughter.  The Veteran did not report symptoms of panic, mania, psychosis, or obsessive-compulsive behavior.  On examination the Veteran was appropriately groomed, cooperative with appropriate eye contact, unremarkable speech, and logical thought processes.  There was no evidence of hallucinations or delusions.  The Veteran's mood was appropriate to context and his affect was mood congruent. He denied current homicidal and suicidal ideation, plan, and intent.  The Veteran was oriented to person, place, date, and situation with appropriate concentration and good judgement, good insight good fund of basic information and good retention.
The Veteran was given a primary diagnosis of anxiety disorder NOS and noted to no longer meet the full criteria for a diagnosis of PTSD. The change in diagnosis reflected a progression in terms of improvement with the veteran reporting fewer symptoms overall.  It appeared that overall the Veteran's symptoms had improved, although he continues to report some symptoms of generalized anxiety and worry about everyday matters.  The veteran was given a GAF score of 65 to reflect mild symptoms at present.  The veteran was noted to generally function satisfactorily with regard to routine behavior and self-care but to be somewhat socially isolated and to have a strained relationship with his daughter.  With regard to occupational functioning, the Veteran was noted to be employed with no reported problems.  

In August 2012 the Veteran reported anxiety regarding his disability claim.  He reported continued sleep disturbance, depression and occasional suicidal ideation without plan or intent.  He reported his business was bad and that he was having a difficulty focusing.  His diagnosis was changed to major depressive disorder.  An August 2012 letter from the Veteran's mental health care provider noted that the Veteran's persistent severe depression, nightmares, and severe avoidant and hyper-arousal symptoms had not responded very well to treatment.  The letter noted that the Veteran had a very high level of anxiety and his ability to focus and sustain his attention and concentration was severely compromised.  The letter also noted intermittent suicidal ideation, frequent problems with his customers and former spouse because of his temper, paranoia and lack of trust.  The Veteran was noted to be unable to have a relationship due to his temper and trust issues.  He also reportedly self-medicated with alcohol for many years to deal with anxiety and sleeplessness, but he reportedly stopped in May 2011.  The treatment provider opined that the Veteran was mentally incapacitated and should not be serving the public. 

At a November 2015 VA examination the Veteran reported having no long term or meaningful relationships since his divorce in 2008 and living alone and spending time with family when he can.  He reported having friends he keeps in touch with and/or does things with ("maybe 1 or 2").  He denied having hobbies and was thinking about retiring from his current full-time employment.  He reported difficulty sustaining relationships due to his attitude he reported depression sometimes and that he was sick of being alone.  He reported only drinking beer and staying in touch with friends from service.  He reported some difficulty with memory.  On examination, the Veteran was appropriately groomed, his thoughts were logical with no evidence of hallucinations or delusions during the interview.  His speech was coherent with normal rate and volume and his activity level was unremarkable.  His mood was euthymic and his affect was appropriate.  He denied current homicidal or suicidal ideation, plan, or intent.  The Veteran was oriented to place and date.  His fund of general information was good but his recall was questionable.  According to the examiner, the Veteran's symptoms during the evaluation do not cause significant distress or social/occupational impairment.  The Veteran's reports of symptoms were noted to be generally vague and atypical even when pressed for details.  Inconsistencies regarding the Veteran's reports of symptoms and functioning over time were also noted as were concerns about the Veteran's credibility as a historian and about a lack of effort on the mental status evaluation in an attempt to make himself appear more psychologically impaired than he was.  The examiner stated that no matter the reported symptoms, they appear to be intermittent (or at least reported that way) and are not causing significant distress. 

At a February 2016 VA examination the Veteran complained of reduced sleep, feelings of loneliness and occasional depression when home alone as well as occasional service-related nightmares and flashbacks.  On examination the Veteran was found to be alert and grossly oriented to person, place and time with good grooming and hygiene, normal motor activity, no abnormal movements.  The Veteran reported his mood as "the same" and showed a mildly constricted but stable affect.  The Veteran's speech was spontaneous with normal tone, volume, rate and rhythm.  His thought process was linear, goal directed, with no formal thought disorders detected.  No suicidal or homicidal ideation, intention or plan, no auditory or visual hallucinations or delusions were reported.  The Veteran did not appear to be responding to internal stimuli.  His insight and judgment were noted to be fair.  The Veteran had a stable mood and symptoms on his current medication.  The examiner noted that though the Veteran feels lonely, he is still functioning well at home and has good support.  He was offered therapy, but declined.  The Veteran is not currently suicidal, homicidal, psychotic or manic, and is able to take care of himself.

Based on the evidence of record, the Veteran's mental health condition is primarily manifested as symptoms of chronic sleep impairment, irritability, intermittent depression marked by feelings of loneliness and sadness, and complaints of mild memory loss, and difficulty concentrating at work.  The record also contains occasional incidences of anxiety and suicidal ideation without plan or intent.  The impact of these combined symptoms has made it difficult though not completely unable to maintain effective work and social relationships.  Although the majority of the Veteran's symptomatology is characteristic of the criteria associated with a 30 percent rating, the overall effect of the Veteran's condition seems to be greater and is more appropriately characterized as productive of reduced reliability and productivity.  Thus, the Board finds that a rating of at least 50 percent is warranted for the Veteran's current psychiatric condition, initially service-connected as PTSD, although whether the Veteran's condition has manifestly worsened since his most recent examination is addressed in the remand section below and the question of whether the Veteran's condition warrants a rating in excess of 50 percent is deferred pending the outcome of said remand.  


ORDER

New and material evidence having been received; the Veteran's claim for service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.

A disability rating of 50 percent for PTSD is granted.


REMAND

The Board holds herein that the Veteran's PTSD warrants at least a 50 percent rating is remanding that part of the appeal seeking entitlement to a rating in excess of 50 percent.  At his Board hearing, the Veteran reported that his service connected PTSD has worsened since the most recent VA examination in February 2016.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his currently diagnosed psychiatric disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must be remanded.  Any current VA treatment records relating to the Veteran's PTSD should be associated with the Veteran's file. 

The Veteran testified at his Board hearing that his service-connected disabilities contributed to him resigning from his previous employment.  As the Veteran appears to be currently unemployed, the Board finds that the matter of entitlement to TDIU has been raised during the pendency of this appeal.  See Rice, 22 Vet. App. 447.  Accordingly, the claim for TDIU must be remanded so that the Veteran can be afforded appropriate notice and an opportunity to comment on his prior employment, education, training, and the impact of his service-connected disabilities on his employability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Send the Veteran and his representative a letter addressing VA's duty to notify with respect to his TDIU claim, to include a VA Form 21-8940.  The letter must give the Veteran the opportunity to address how his service-connected disabilities impact his ability to work.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his the nature, extent and severity of his psychiatric disability symptoms and the impact of his service-connected disabilities on his ability to obtain and retain substantially gainful employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Obtain and associate any VA treatment records generated since November 2015 that pertain to the Veteran's PTSD treatment. 

4.  Then schedule the Veteran for an examination by an appropriate VA medical professional to determine the current severity of his PTSD or other mental health condition.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner and all necessary tests should be conducted.  

The examiner should opine as to the Veteran's current level of functioning and the impact of his PTSD or other mental health condition on his daily activities and his ability to work.

The examiner should report all findings and provide an explanation for all elements of his/her opinion.

5.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


